Case 2:20-cv-03797-FMO-JC Document 122 Filed 10/20/20 Page 1 of 6 Page ID #:1821




    1
    2
    3
    4
    5
    6
    7
    8
                                       UNITED STATES DISTRICT COURT
    9
                                   CENTRAL DISTRICT OF CALIFORNIA
  10
  11
  12 FRANCIS J. RACIOPPI, JR.,                           Case No. 2:20-cv-03797-FMO (JCx)
  13                      Plaintiff,                     ORDER FREEZING ASSETS OF
  14                                                     CERTAIN DEFENDANTS AND
                    vs.                                  INTERESTED NON-PARTIES AND
  15                                                     REQUIRING ACCOUNTING OF
  16 DMITRY BORISOVICH BOSOV et                          ASSETS
     al.,
  17                                                     Judge: Hon. Jacqueline Chooljian
  18                      Defendants.
                                                         Trial Date: October 5, 2021
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        1679769.3                                                    Case No. 2:20-cv-03797-FMO (JCx)
                          ORDER FREEZING ASSETS AND REQUIRING ACCOUNTING OF ASSETS
Case 2:20-cv-03797-FMO-JC Document 122 Filed 10/20/20 Page 2 of 6 Page ID #:1822




    1               On October 14, 2020, this Court held a hearing on Plaintiff Francis J.
    2 Racioppi, Jr.’s Ex Parte Application to Certify Facts Constituting Contempt, to Set
    3 an Order to Show Cause Hearing Re: Contempt, and for Other Relief
    4 (“Application”). Pursuant to 28 U.S.C. § 636, the District Judge in this action has
    5 designated the Magistrate Judge to hear and determine all matters in connection with
    6 the Application to the fullest extent permitted under law. No party present at the
    7 October 14, 2020 hearing objected to this designation or to the Magistrate Judge’s
    8 authority to so determine, to the extent permitted under law, the matters in the
    9 Application or to issue this Order.
  10                Having read and considered all papers filed in support of and in opposition to
  11 the Application, and having heard from all counsel at the October 14, 2020 hearing
  12 on the matters addressed herein, the Court ORDERS as follows:
  13                1.    Except as otherwise expressly provided in this Order, Defendant Planck
  14 Properties LLC, Defendant Goldhawk Investments Ltd., Defendant Dr. Kush World
  15 Collective LLC, Defendant Eagle Rock Herbal Collective LLC, Defendant Aristotle
  16 Equipment LLC, Defendant Genius Fund I, Inc., Defendant Gary Shinder, and third
  17 parties Joseph Ohayon, Heli Holdings LLC, and Genius Fund I ABC LLC
  18 (collectively “Subjects” and singularly “Subject”) shall not in any manner—
  19 directly or indirectly—sell, trade, transfer ownership or possession of, impair,
  20 convey, exchange, or dispose of any asset,1 or any interest in any asset, that at any
  21 time was or is subject to the Right to Attach Order (ECF No. 47) or the Nunc Pro
  22 Tunc Right to Attach Order (ECF No. 74). The restrictions set forth in this
  23 paragraph are hereinafter referred to as the “Freeze Order.” This Freeze Order
  24 expressly, but not exclusively, applies to the following assets:
  25
                    1
  26          As used in this Order, “asset” shall include, but is not limited to, real
     property, personal (movable) property, intellectual property, business or other equity
  27 interests, liquid assets, money, monetary instruments, and any other tangible or
  28 intangible property.
        1679769.3
                                                     -1-             Case No. 2:20-cv-03797-FMO (JCx)
                          ORDER FREEZING ASSETS AND REQUIRING ACCOUNTING OF ASSETS
Case 2:20-cv-03797-FMO-JC Document 122 Filed 10/20/20 Page 3 of 6 Page ID #:1823




    1                    a.    Real property located at 9928 and 9932 Rancho Road, Adelanto,
    2                    California 92301 (“Adelanto Property”);
    3                    b.    Real property located at 7569 Melrose Avenue, Los Angeles,
    4                    California 90046 (“Melrose Property”);
    5                    c.    Real property located at 0 Bolsa Road, Hollister, California
    6                    95023 (“Hollister Property”);
    7                    d.    Any tangible or intangible property (including, but not limited to,
    8                    real property, business equity interests, equipment, intellectual
    9                    property, and personal property) transferred into the ownership,
  10                     possession, or control of Heli Holdings LLC or Mr. Ohayon pursuant to
  11                     the July 21, 2020 Settlement Agreement (attached as Exhibit G to the
  12                     Application, ECF No. 90-9), the Bill of Sale (attached as Exhibit H to
  13                     the Application, ECF No. 90-10), and any related or ancillary
  14                     agreements or documents;
  15                     e.    Any money, monetary instruments, proceeds, assets, or property
  16                     of any kind that any of the Subjects has received or may later receive as
  17                     consideration for selling, trading, transferring ownership or possession
  18                     of, conveying, or exchanging (in any manner) any asset, or any interest
  19                     in any asset, that at any time was or is subject to the Right to Attach
  20                     Order (ECF No. 47) or the Nunc Pro Tunc Right to Attach Order (ECF
  21                     No. 74), whether before or after the effective date of the Freeze Order.
  22                     Any such consideration that is in the form of money or monetary
  23                     instruments shall be immediately deposited into a segregated escrow
  24                     account, to which this Freeze Order and Nunc Pro Tunc Right to Attach
  25                     Order (ECF No. 74) shall immediately apply.
  26                2.   The sole exception to the Freeze Order is as follows:
  27                     a.    Heli Holdings and Mr. Ohayon may process and/or sell any
  28                     hemp biomass inventory currently in their possession that they received
        1679769.3
                                                    -2-             Case No. 2:20-cv-03797-FMO (JCx)
                         ORDER FREEZING ASSETS AND REQUIRING ACCOUNTING OF ASSETS
Case 2:20-cv-03797-FMO-JC Document 122 Filed 10/20/20 Page 4 of 6 Page ID #:1824




    1                    from one or more Subjects, provided that (1) the proceeds from any
    2                    such sale are immediately placed into a segregated escrow account; and
    3                    (2) those proceeds and the escrow account shall immediately become
    4                    subject to the Freeze Order and the Nunc Pro Tunc Right to Attach
    5                    Order (ECF No. 74); and
    6                    b.    Heli Holdings and Mr. Ohayon may process and/or sell any
    7                    biomass at the Adelanto Facility, not subject to the Right to Attach
    8                    Order or the Freeze Order, i.e. biomass obtained from third parties not
    9                    subject to the either order and which biomass was not subject to the
  10                     Right to Attach Order.
  11                3.   On or before October 26, 2020, Subjects (except Defendant Shinder
  12 and Defendant Goldhawk Investments Ltd.) shall each provide an accounting of all
  13 assets in which they have or claim an ownership interest that are subject to the Right
  14 to Attach Order (ECF No. 47), the Nunc Pro Tunc Right to Attach Order (ECF No.
  15 74), or the Freeze Order.2 This shall include, but is not limited to: (1) any assets in
  16 which that Subject had or claimed an ownership interest since May 28, 2020, even if
  17 the Subject no longer has or claims an ownership interest; and (2) any assets
  18 identified in Paragraphs 1(a)–(e). The accounting shall be verified under penalty of
  19 perjury by an individual with personal knowledge of the assets accounted for, and
  20 shall include the following information:
  21                     a.    A description of the asset;
  22
  23                2
                The accounting for Defendants Genius Fund I, Inc. shall be furnished by
  24    Larson O’Brien LLP. The accounting for Defendant Planck Properties LLC,
        Defendant Dr. Kush World Collective LLC, Defendant Eagle Rock Herbal
  25
        Collective LLC, Defendant Aristotle Equipment LLC, third party Joseph Ohayon,
  26    and third party Heli Holdings LLC shall be furnished by the Law Offices of Jimmy
        Taus. The accounting for Genius Fund I ABC, LLC shall be furnished by Levene,
  27
        Neale, Bender, Yoo & Brill L.L.P.
  28
        1679769.3
                                                    -3-             Case No. 2:20-cv-03797-FMO (JCx)
                         ORDER FREEZING ASSETS AND REQUIRING ACCOUNTING OF ASSETS
Case 2:20-cv-03797-FMO-JC Document 122 Filed 10/20/20 Page 5 of 6 Page ID #:1825




    1                    b.    Approximate quantity of the asset (if applicable);
    2                    c.    The person(s) or entity(ies) that own(s) the asset, including the
    3                          percentage interest owned by each owner;3
    4                    d.    Whether or not ownership of the asset has changed since May
    5                          28, 2020, and, if so, the original owner of the asset (as of May
    6                          28, 2020), and to the extent known: all subsequent owners of the
    7                          asset, the dates ownership transferred to those subsequent
    8                          owners, and any consideration (of any kind) paid to the
    9                          transferor for each transfer of ownership, and the method of
  10                           payment (cash, bank transfer, etc.);
  11                     e.    The person or entity currently in possession of the asset, if
  12                           known;
  13                     f.    The current location of the asset, if known;
  14                     g.    For any asset in a bank account (or otherwise on deposit with a
  15                           financial institution), the name of the financial institution and the
  16                           last four digits of the account number; and
  17                     h.    An estimate of the current market value of the asset.
  18                4.   The accounting of assets under Paragraph 3 provided by Genius Fund I
  19 ABC, LLC shall apply to any assets assigned (or otherwise transferred) to it by any
  20 person or entity subject to the Right to Attach Order (ECF No. 47) or the Nunc Pro
  21 Tunc Right to Attach Order (ECF No. 74). Genius Fund I ABC, LLC shall provide
  22 a separate accounting for each assignor entity that assigned (or otherwise
  23 transferred) assets to Genius Fund I ABC, LLC.
  24
  25                3
              To the extent any known dispute exists regarding ownership of a particular
  26 asset, identify all parties that claim an ownership interest in the asset and the
     percentage interest claimed. Solely for the purposes of this accounting, this does not
  27 include Plaintiff’s claim to the asset under the Right to Attach Order (ECF No. 47)
  28 or the Nunc Pro Tunc Right to Attach Order (ECF No. 74).
        1679769.3
                                                    -4-             Case No. 2:20-cv-03797-FMO (JCx)
                         ORDER FREEZING ASSETS AND REQUIRING ACCOUNTING OF ASSETS
Case 2:20-cv-03797-FMO-JC Document 122 Filed 10/20/20 Page 6 of 6 Page ID #:1826




    1               5.   Each Subject’s accounting of assets under Paragraphs 3 and 4 shall be
    2 provided to all other Subjects’ and Plaintiff’s counsel of record. All counsel in
    3 receipt of any Subject’s accounting of assets shall not disclose or disseminate that
    4 accounting to any third party, except with the express permission of the Subject that
    5 provided the accounting or order of the Court.
    6                    a.    Ohayon and Heli Holdings, LLC’s accounting relating to
    7                    biomass from third parties shall be provided for attorneys’ eyes only,
    8                    including the limitation of disclosure to clients, and with the identities
    9                    of any non-Subjects redacted.
  10                6.   Unless otherwise stated, all orders and requirements contained herein,
  11 including the Freeze Order, were and are effective as of October 14, 2020, and shall
  12 remain in full force and effect until further order from this Court.
  13                7.   Levene, Neale, Bender, Yoo & Brill L.L.P. shall send Defendant
  14 Shinder a copy of this Order by e-mail at Defendant Shinder’s last known e-mail
  15 address, and by registered mail at his last known mailing address.
  16
  17                IT IS SO ORDERED.
  18
  19 Date: October 20, 2020                               ____________/s/_________________
                                                          Hon. Jacqueline Chooljian
  20
                                                          United States Magistrate Judge
  21
  22
  23
  24
  25
  26
  27
  28
        1679769.3
                                                    -5-             Case No. 2:20-cv-03797-FMO (JCx)
                         ORDER FREEZING ASSETS AND REQUIRING ACCOUNTING OF ASSETS
